EXHIBIT 10.1

UNIT APPRECIATION RIGHTS AGREEMENT

UNDER THE

STONEMOR PARTNERS L.P. LONG-TERM INCENTIVE PLAN

This Key Employee Unit Appreciation Rights Agreement (the “Agreement”) entered
into as of November 27, 2006, (the “Agreement Date”), by and between StoneMor GP
LLC (the “Company”), the general partner of and acting on behalf of StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”), and
                                                             , a key employee of
the Company or its Affiliates (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Partners L.P. Long-Term Incentive Plan (the “Plan”).
The Plan is administered by the Compensation Committee (the “Committee”) of the
Board of Directors (“Board”) of the Company. The Committee has determined to
grant to the Participant, pursuant to the terms and conditions of the Plan, an
award (the “Award”) of Unit Appreciation Rights Agreement (also called “UARS”),
which entitles the holder to receive, in whole Common Units of the Partnership
(“Common Units”) the excess of the Fair Market Value of a Common Unit on the
exercise date over the exercise base price established for the UARS. The
exercise base price for the UAR is intended to equal to Fair Market Value of a
Common Unit on the Date of Grant (as defined herein). The Participant has
determined to accept such Award. Any initially capitalized terms and phrases
used in this Agreement, but not otherwise defined herein, shall have the
respective meanings ascribed to them in the Plan. All references to Section 5.8
of the Partnership Agreement, and the initially capitalized terms and phrases
used in connection with such references, but not otherwise defined herein or in
the Plan, shall have the respective meanings ascribed to them in the First
Amended and Restated Agreement of Limited Partnership of StoneMor Partners L.P.,
dated as of September 20, 2004, as it may be amended, or amended and restated,
from time to time, or the corresponding clauses thereof.

NOW, THEREFORE, the Company, acting on behalf of the Partnership, and the
Participant, each intending to be legally bound hereby, agree as follows:

ARTICLE 1

AWARD OF UARS

1.1 Grant of UARS and Vesting. The Participant is hereby granted the following
UARS under the Plan and the following terms shall have the following respective
meanings as used hereafter in this Agreement:

 

Date of Grant

   November 27, 2006 Exercise Base Price for Each of the UARS*    $24.14 Total
Number of Time Vested UARS    Total Number of Performance Vested UARS   



--------------------------------------------------------------------------------

The term “Total Number of UARS”, as used herein, refers to the sum of total
number of Time Vested UARS plus the total number of Performance Vested UARS.

Time Vested UARS vest at a percentage rate which is the equal to the smaller of
the following clauses (a) or (b): (a) the percentage of Time Vested UARS equal
to the percentage of Outstanding Subordinated Units which have converted into
Common Units on a one-for-one basis pursuant to Section 5.8 of the Partnership
Agreement or (b) the percentage rate which is equal to a fraction the numerator
of which is the number of months which have elapsed since September 20, 2004 and
the denominator of which is 48, it being understood that 52.08% (25 divided by
48) is the applicable percentage on the Date of Grant under this clause (b). For
example, if on the second Business Day following November 14, 2007, 25% of the
Outstanding Subordinating Units have automatically converted into Common Units
pursuant to Section 5.8 of the Partnership Agreement, 25% of the Time Vested
UARS shall vest (assuming the Participant is then still employed by the Company
or its Affiliates), since this is the smaller of clauses (a) or (b).

Performance Vested UARS vest at a percentage rate which is the equal to the
percentage of Outstanding Subordinated Units which have converted into Common
Units on a one-for-one basis pursuant to Section 5.8 of the Partnership
Agreement.

All of the UARS shall automatically vest upon a Change of Control (as defined in
the Plan), notwithstanding that the UARS have not otherwise vested under the two
immediately preceding paragraphs, provided that, at the time of the Change of
Control the Participant is then employed by the Company or any of its
Affiliates.

All vesting of UARS hereunder is subject to the forfeiture provisions of
Section 1.4 hereof. The term “permanent disability”, as used in Section 1.4,
shall refer to a “disability” as defined in Proposed Regulation
1.409A-3(g)(4)(i) and any successor guidance under the Code). All decisions as
to whether UARS have fully vested or as to whether a Participant has suffered a
“permanent disability” shall be made by the Committee and its decision shall be
final, binding and conclusive in the absence of clear and convincing evidence
that such decision was not made in good faith.

1.2 Exercise of UARS.

UARS may not be exercised prior to vesting and only to the extent vested. UARS
which have vested may be exercised by giving written exercise notice to the
Company on the form supplied by the Company. UARS are not deemed exercised until
you have paid or made suitable arrangements to pay all required tax withholding
under Section 2.3 hereof, which will include (i) all foreign, federal, state and
local income tax withholding required to be withheld by the Company in
connection with the exercise of the UARS and (ii) the employee’s portion of
other foreign, federal, state and local payroll and other taxes due in
connection with the exercise of the UARS.

 

--------------------------------------------------------------------------------

* Intended to Equal Fair Market Value on Date of Grant



--------------------------------------------------------------------------------

Upon proper exercise of UARS, the Participant will be entitled to receive, with
respect to the UARS which are exercised, that number of whole Common Units that
is closest in Fair Market Value (but does not exceed) the excess (if any) of
(i) the Fair Market Value of the Common Units on the last trading date preceding
the receipt by the Company of the written exercise notice (or if there is no
trading in the Common Units on such date, on the next preceding date on which
there was trading) as reported in The Wall Street Journal (or other reporting
service approved by the Committee) over (ii) the Exercise Base Price For Each of
the UARS contained in Section 1.1. No fractional Common Units shall be issued;
instead, cash shall be distributed equal in Fair Market Value to the value of a
whole Common Unit multiplied by the fraction. In the event Common Units are not
publicly traded at the time a determination of Fair Market Value is required to
be made herein, the determination of Fair Market Value shall be made in good
faith by the Committee. The Committee’s determination of Fair Market Value shall
be final, binding and conclusive in absence of clear and convincing evidence
that such decision was not made in good faith.

1.3 Exercise Term. Subject to Section 1.4 hereof, UARS’ may not be exercised
more than five (5) years after the Date of Grant contained in Section 1.1,
provided that if the UARS have not fully vested at the end of such five (5) year
period, the five (5) year period shall automatically be extended for an
additional two (2) years.

1.4 Forfeiture of UARS Upon Termination of Employment. In the event of the
termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination) with the Company
or its Affiliates, all UARS (whether or not vested) shall be deemed to be
automatically forfeited, unless the Participant’s employment is on that date
transferred to the Company or another Affiliate. If a Participant’s employment
is with an Affiliate and that entity ceases to be an Affiliate, the
Participant’s employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers employment to the
Company or its remaining Affiliates. Notwithstanding the foregoing, in the event
of the termination of the Participant’s employment with the Company or any of
its Affiliates by reason of (a) a Change of Control (as defined in the Plan);
(b) the death of the Participant; (c) the permanent disability of the
Participant (as determined by the Committee); or (d) the retirement of the
Participant at age 65 or such other age as the Committee shall approve, no
forfeiture shall apply.

1.5 No Rights as Holder of Common Units. The Participant is not entitled to the
rights of a holder of Common Units (including, but not limited to, the right to
receive distributions on Common Units) until the Common Units have been
delivered to the Participant after proper exercise of the UARS.



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL PROVISIONS

2.1 No Right Of Continued Employment. The receipt of this Award does not give
the Participant, and nothing in the Plan or in this Agreement shall confer upon
the Participant, any right to continue in the employment of the Company or any
of its Affiliates. Nothing in the Plan or in this Agreement shall affect any
right which the Company or any of its Affiliates may have to terminate the
employment of the Participant.

2.2 No Rights As A Limited Partner. Neither the Participant nor any other person
shall be entitled to the privileges of ownership of Common Units of the
Partnership, limited partnership interests in the Partnership, or otherwise have
any rights as a limited partner, by reason of the award of the UARS covered by
this Agreement.

2.3 Tax Withholding. The Participant is responsible to pay to the Company all
required tax withholding, whether foreign, federal, state or local in connection
with the exercise of the UARS.

2.4 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding. The Committee may refuse to issue Common Units as provided in
Section 8(f) of the Plan and, without limiting the foregoing, may refuse to
issue Common Units if, in its sole discretion, the Committee determines that the
issuance of such Common Units may violate federal or state securities laws or
the Amended and Restated Agreement of Limited Partnership of the Company.

2.5 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the UARS are
granted, the provisions of the Plan shall govern and prevail. The UARS and this
Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6 Amendment, Supplement or Waiver. This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such



--------------------------------------------------------------------------------

captions will not be considered a part of this Agreement for purposes of
interpreting, construing or applying this Agreement and will not define, limit,
extend, explain or describe the scope or extent of this Agreement or any of its
terms and conditions.

2.8 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH
SHALL GOVERN.

2.9 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested, or hand-delivered by the Participant and acknowledged in writing by
the Company. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

if to the Partnership or Company:    StoneMor GP LLC    155 Rittenhouse Circle
   Bristol, PA 19007 Attention:    Chief Financial Officer

if to the Participant: to the address for the Participant as it appears on the
Company’s records.

2.10 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11 Entire Agreement; Counterparts; Construction. This Agreement constitutes
the entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12 Binding Agreement. The terms and conditions of this Agreement shall be
binding upon the estate, heirs, beneficiaries and other representatives of the
Participant to the same extent that said terms and conditions are binding upon
the Participant.

2.13 Arbitration. Any dispute or disagreement with respect to any portion of
this Agreement or its validity, construction, meaning, performance, or
Participant’s rights hereunder



--------------------------------------------------------------------------------

shall be settled by arbitration, conducted in Philadelphia, Pennsylvania, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association or its successor, as amended from time to time. However, prior to
submission to arbitration the Participant will attempt to resolve any disputes
or disagreements with the Partnership over this Agreement amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, the Participant and the
Partnership may resolve the dispute by settlement. The Participant and the
Partnership shall equally share the costs charged by the American Arbitration
Association or its successor, but the Participant and the Partnership shall
otherwise be solely responsible for their own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on the Participant and the Partnership. Further, neither Participant
nor the Partnership shall appeal any such award. Judgment of a court of
competent jurisdiction may be entered upon the award and may be enforced as such
in accordance with the provisions of the award. THE PARTICIPANT HEREBY WAIVES
ANY RIGHT TO A JURY TRIAL.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

STONEMOR PARTNERS L.P. By:   StoneMor GP LLC By:  

 

Name:  

 

Title:  

 

The Participant hereby acknowledges receipt of a copy of the foregoing Unit
Appreciation Rights Agreement and the Plan, and having read them, hereby
signifies his or her understanding of, and his or her agreement with, their
terms and conditions. The Participant hereby accepts this Agreement in full
satisfaction of any previous written or verbal promises made to him or her by
the Partnership or the Company or any of its other Affiliates with respect to
Awards under the Plan.

 

 

  (seal)    

 

(Signature of Participant)       (Date)